Title: Benjamin F. Pepoon to James Madison, 13 April 1833
From: Pepoon, Benjamin F.
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Charleston
                                
                                April 13th 1833
                            
                        
                        As an American Citizen, and one of the Committee to carry into effect the objects mention’d in the enclosed
                            Circular I have taken the liberty of addressing one to you—
                        Beleiving as I do that if exertions are not made, to the Contrary our young people will grow up with cold
                            feelings towards the General Government I know of no one to whom I could more properly address myself than to the "Father
                            and faithful expounder of the Constitution" In hopes that this will not be considered too great a trespass upon your
                            valuable time I remain with great respect yr ob. St.
                        
                            
                                Benjn. F. Pepoon
                            
                        
                    